DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2019 and 3/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species A (1-3A, 4A, and 10; examiner agrees to incorporate Species G into Species A) in the reply filed on 12/17/2021 is acknowledged.
Claims 22 and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claim 22 recites, inter alia, “wherein a central longitudinal axis of the pusher is parallel to a central longitudinal axis of the outlet port”.  The elected embodiment (see Figure 2A) shows a shared axis of the pusher 60 and the outlet port 24 and therefore the pusher and outlet port are not parallel to each other.
Claim 31 recites, inter alia, “the pusher is configured to move between a first position proximal to the second inlet port and a second position distal to the second inlet port when the resilient element moves from a compressed state to an expanded state”.  The elected embodiment (see Figure 2A) shows the pusher 60 in the first .
Claim Objections
Claim 30 is objected to because of the following informalities:
On lines 1-2 of claim 30, “the flow chamber” should read “a flow chamber” to provide a primary antecedent basis reference.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25-28, 30, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismach (US 3,057,349).
In regard to claim 21, Ismach discloses a device (see at least Figure 1) comprising: an inlet port (see annotated figure below) for receiving a fluid flow; an outlet port (see annotated figure below) in communication with the inlet port; a collection portion (portions of 39 highlighted in annotated figure below) between the inlet port and the outlet port; and a pusher (36) configured for insertion into the collection portion and operable to move an amount of material from the collection portion towards the outlet port, wherein: the pusher (36) is biased toward or away from the outlet port by a resilient 

    PNG
    media_image1.png
    650
    1114
    media_image1.png
    Greyscale

In regard to claim 25, Ismach discloses further comprising a stopper (12) movable between a first position to compress the resilient element into the compressed state (see Figure 8), and a second position to release the resilient element into the expanded state (see Figure 1; see col. 6, line 36- col. 7, line 5).

In regard to claim 27, Ismach discloses wherein the at least one opening (at 46) of the distal end of the sheath is moveable between an open position and a closed position (via valve 44; see col. 4, lines 19-28).
In regard to claim 28, Ismach discloses further comprising a removable plug (44) or cap for the at least one opening (at 46) of the distal end of the sheath.
In regard to claim 30, Ismach discloses further comprising a body (32) defining the flow chamber (flow chamber defines the collection portion) and configured to receive the pusher (see Figures 1 and 8); wherein the pusher includes a stopper portion (12) protruding from a radially outer surface of pusher, wherein the body includes an offshoot (20, 22) configured to allow the stopper portion (12) to pass through the offshoot (20, 22; see Figure 1), wherein alignment of the stopper portion and the offshoot is configured to cause the resilient member to move from the compressed state to the expanded state (see col. 6, line 36- col. 7, line 5).
In regard to claim 37, Ismach discloses a device (see at least Figure 1) comprising: a flow chamber (see annotated figure above); a first inlet port (see annotated figure above) defining a first flow path for receiving a fluid flow; a second inlet port (see annotated figure above) defining a second flow path for receiving a material: an outlet port (see annotated figure above) in communication with each of the flow 
In regard to claim 38, Ismach discloses wherein the first flow path and the second flow path intersect to allow the fluid and the material to combine in the flow chamber (see annotated figure above; material is delivered from bottle 58 through first and second flow path into the flow chamber).
In regard to claim 39, Ismach discloses wherein an interior surface of the flow chamber is configured to cause turbulent fluid flow (turbulent fluid flow is a relative term; the delivery of material from bottle 58 to chamber 39 is considered turbulent).
In regard to claim 40, Ismach discloses further comprising a body (32) defining the flow chamber (flow chamber defines the collection portion) and configured to receive the pusher (see Figures 1 and 8); wherein the pusher includes a stopper portion (12) protruding from a radially outer surface of pusher, wherein the body includes an offshoot (20, 22) configured to allow the stopper portion (12) to pass through the offshoot (20, 22; see Figure 1), wherein alignment of the stopper portion and the offshoot is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ismach in view of Stout (US 20140018621).
Ismach but fails to disclose the specific material set forth in claim 29.  Stout teaches at paragraph [0072] that it is known in the art of cap devices to use the claimed hydrophilic coating.  In view of the teaching of Stout, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select hydrophilic coating as the specific type of material from which to manufacture the cap of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-30 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,441,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  *Indication of allowability is predicated upon the resolution of the double patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783